15 F.3d 1090NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Ricardo Jaime AMBRIZ, Defendant-Appellant.
No. 92-10308.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 4, 1994.*Decided Jan. 12, 1994.

Before:  REINHARDT, O'SCANNLAIN, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ricardo Jaime Ambriz appeals his 46-month sentence, imposed following a guilty plea, for possession with intent to distribute heroin in violation of 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.


3
Despite a negotiated plea agreement in which Ambriz expressly waived his right to appeal his sentence, he contends the district court erred by denying him a two-level reduction for acceptance of responsibility pursuant to U.S.S.G. Sec. 3E1.1.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


4
"[A]n express waiver of the right to appeal in a negotiated plea of guilty is valid if knowingly and voluntarily made."   United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).  A waiver will not preclude an appeal, however, if the sentence imposed is not in accordance with the negotiated agreement.   United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir.1990), cert. denied, 112 S. Ct. 1488 (1992).


5
Here, the record demonstrates that Ambriz' waiver of his right to appeal was knowingly and voluntarily made.   See Bolinger, 940 F.2d at 480.  Moreover, Ambriz does not allege, nor does the record indicate, that his sentence violates the plea agreement.   See Navarro-Botello, 912 F.2d at 321.  Accordingly, we enforce Ambriz' waiver of his right to appeal his sentence and do not consider his underlying claim regarding the district court's denial of a downward adjustment for acceptance of responsibility.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3